Citation Nr: 0335878	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for fungal infection.

2.  Entitlement to an initial compensable disability 
evaluation for sinusitis.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease.

4.  Entitlement to service connection for a disability 
manifested by knee pain. 


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1980 to August 
2001.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama 
regional office (RO). 

The Board notes that the veteran indicated in his VA Form 9, 
dated October 2002, that he did not wish to perfect his 
appeal with regards to his claim for entitlement to service 
connection for migraine headaches.  Accordingly, that issue 
is not currently before the Board.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that the veteran has not 
been notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim.  There is no 
VCAA letter in the claims folder.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the veteran with regards to his 
aforementioned claims.
 
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
this matter at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The Board further notes that the veteran's most recent VA 
examination was a general medical examination conducted in 
October 2001 for purposes of determining entitlement to 
service connection for a variety of disabilities.  However, 
the Board is of the opinion that more comprehensive and 
current medical examinations are required in order to 
properly evaluate the veteran's claims.  Additionally, in his 
VA Form 9 dated October 2002, the veteran requested a re-
examination by a physician other than the original examiner. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  In 
particular, the RO should inform the 
appellant of the type of evidence required 
from him to substantiate his claims.  The 
veteran should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such assistance.  

2.  The veteran should be provided a VA 
dermatology examination in order to ascertain 
the current nature and extent of the 
veteran's service-connected fungal infection 
of the back.  The claims folder and a copy of 
this REMAND should be made available to and 
be reviewed by the examiner prior to the 
examination.  The examiner should note the 
extent of involvement of the skin, and how 
frequently topical therapy is required, as 
well as whether the disability requires 
systemic therapy such as therapeutic doses of 
corticosteroids or electron beam therapy, 
and, if so, for what duration during the last 
twelve month period.  All opinions expressed 
should be supported by reference to pertinent 
evidence.

3.  The veteran should be scheduled for a VA 
ear, nose, and throat examination in order to 
determine the current nature and extent of 
the veteran's service connected sinusitis.  
The claims folder and a copy of this REMAND 
should be made available to and be reviewed 
by the examiner prior to the examination.  
All opinions expressed should be supported by 
reference to pertinent evidence.  The 
examiner is asked to comment on the number of 
incapacitating episodes (requiring bed rest 
and treatment by a physician) sustained by 
the veteran per year, whether or not any such 
episodes required antibiotic treatment, and 
if present, the duration of each 
incapacitating episode, as well as whether or 
not the veteran has suffered from constant 
headaches, pain and tenderness of the 
affected sinuses, or if purulent discharge or 
crusting after repeated surgeries is present.  

4.  The veteran should also be provided a VA 
gastroenterological examination in order to 
determine the current nature and extent of 
the veteran's service connected 
gastroesophageal reflux disease.  The claims 
folder and a copy of this REMAND should be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
examiner is asked to comment on the frequency 
of occurrence of symptoms per year, as well 
as the duration of each occurrence, as well 
as whether or not the veteran exhibits any 
vomiting, recurrent hematemesis, melena, 
weight loss, or anemia as a result of his 
gastroesophageal reflux disease.  

5.  The RO should also schedule the veteran 
for a VA orthopedic examination in order to 
determine the nature and etiology of any 
current knee pathology.  All indicated tests 
and studies should be conducted and all 
findings described in detail.  The claims 
folder and a copy of this Remand should be 
made available to the examiner for review.  
The examiner should review the evidence in 
the service medical records, as well as the 
October 2001 VA examination.  The examiner is 
requested to provide an opinion as to whether 
it is more likely, less likely or as likely 
as not that any currently manifested knee 
disability is related to the veteran's period 
of active duty from 1980 to 2001, or whether 
a pre-existing knee disability underwent an 
increase in disability during service beyond 
the natural progress of the disorder.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

6.  Following the above, the RO should re-
adjudicate the veteran's claims.  Following 
that, a supplemental statement of the case 
should be issued and the veteran provided 
with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




